Title: To James Madison from Robert Honyman, 23 June 1812
From: Honyman, Robert
To: Madison, James


Sir
June 23. 1812.
On many occasions my elocution is embarassed & inadequate to express my feelings, especially when my mind is full or agitated, as was the case yesterday when I took leave of you. As I cannot be satisfied without a fuller expression of my sentiments, I must try if the pen will do them more justice. The favours you & your amiable Lady have conferred on me deserve & receive my most sincere acknowledgements. Besides the feeling of gratitude for kindness, I feel honoured by the notice & attention of a character of such superlative eminence; whose talents are acknowledged to be equal to his rank; & whose station in the eye of reason is unquestionably the most dignified of any among the human race. Mrs Madison’s unvarying goodness to me on every occasion; her condescending affability & the interest she appears to take in my wellfare have made an indelible impression of gratitude on my mind.
Another motive for troubling you with this, is to apologize for my abrupt departure yesterday, & declining your very kind & hospitable invitation to remain with you; the acceptance of which would at any other time have been highly gratifying; & the declining of it might be construed into rusticity or a failure of respect. But my hasty retreat was owing to my feeling the approach of an infirmity which required a degree of seclusion incompatible with my remaining in your magnificent mansion.
And now I am about to turn my face homeward; & my advanced age & infirmities forbid me the expectation of seeing you & Mrs Madison again. But my most ardent wishes for your prosperity will ever attend you: that you may enjoy (whatever your station) the greatest blessings this life affords, health & contentment. I remain, with the highest respect Your most Obedt. & obliged Servt.
Rob: Honyman
